IN THE SUPREME COURT OF PENNSYLVANIA


IN RE: DESIGNATION OF CHAIR AND          : NO. 638
                                         :
VICE-CHAIR OF THE CIVIL                  : CIVIL PROCEDURAL RULES DOCKET
                                         :
PROCEDURAL RULES COMMITTEE               :
                                         :




                                      ORDER


PER CURIAM


      AND NOW, this 12th day of April, 2016, William Shaw Stickman, IV, Esquire, is

hereby designated as Chair and Frederick P. Santarelli, Esquire, as Vice-Chair of the

Civil Procedural Rules Committee commencing June 30, 2016.